Exhibit 10.18

CF Industries Holdings, Inc.
Non-employee Director
Compensation Policy

The following sets forth the compensation for non-employee members of the Board
of Directors of CF Industries Holdings, Inc.:


ANNUAL CASH RETAINER

Each non-employee director will receive, upon joining the Board, a cash retainer
of $40,000, payable in advance.  Thereafter, each continuing non-employee
director will receive an annual cash retainer of $40,000, payable in advance on
the date of each annual meeting of the stockholders. The Chairman of the Audit
Committee and the Lead Independent Director will also receive an additional
annual cash retainer of $10,000 which shall be paid in the same manner.


ANNUAL RESTRICTED STOCK GRANT

Each non-employee director will receive, upon joining the Board, a restricted
stock grant with a fair market value of $65,000.  Thereafter, each continuing
non-employee director will receive an annual restricted stock grant with a fair
market value of $65,000 on the date of each annual meeting of the stockholders. 
Assuming continuing service as a non-employee director, all shares of restricted
stock will vest on the earlier of (x) the date of the first annual meeting of
the stockholders following the date of grant or (y) the first anniversary of the
date of grant.


MEETING FEES

Each director will receive $1,500 for each Board meeting attended in person (or
$500 per meeting for participation via conference call).  During a typical
calendar year, there would be seven regularly scheduled Board meetings (six in
person and one telephonic).  There may also be one or more special Board
meetings.

Each Board committee member will receive $1,250 for each committee meeting
attended in  person (or $425 per meeting for participation via conference
call).  During a typical calendar year, there would be (i) six regularly
scheduled Audit Committee meetings (five in person and one telephonic); (ii) six
regularly scheduled Compensation Committee meetings (five in person and one
telephonic); and (iii) three regularly scheduled Corporate Governance and
Nominating Committee meetings (all in person).  There may also be one or more
special committee meetings.


STOCK OWNERSHIP GUIDELINES

Non-employee directors will have a period of five years in which to achieve
stock ownership with a market value equal to five times their annual cash
retainer.


--------------------------------------------------------------------------------